OFFICE    OF THE A-ITORNEY    GENERAL   OF TEXAS ’
        i                             AU-

--ls=                                                         Q.0,



        l;rse Violet 9. Greenhill,   Chief
        Dlvisi~n of Child xelrare
        stats Departiaent or i?ublic
        Austin, Texas

        Dsar lfrs.   Greenhillr




                     This department h                 r request ror an
        oplnlon.     Y.-e quote the ;ert               r, your letter as
        r0u0ws I




                                  bond required for such
                                t or brought into Texas
                                    been given    in confoinity
                                    and in co$‘orzity    with
                                          ‘;tates  Co.mlttee
              for the caze of European children,     that the
              children brought to ‘&is oountry will Lot be-
              cone a ?ubllo charge?
                    *The imediate  need for your 0pid.0n in
              this netter has arisen out of a request from
              a Texas resident VisitirE: in New York.  This
              individual  has asked to be advised of the
yrs.     Violet   9. Greenhill,   Page 2


    2’
         formalities   required,, under Taxas law, to
         bring a refugee child to this State to live
,        in his home for the duration of the Xar.
         ~e+a~eHatte.ching a copy of this let+.er.
               .
          The letter    to which you refer         in the final   para-
graph of the foregoing,    reads:

               mA Client oi mine, who is a resident
         0r your state,  end who is in this city at
         the present time, is desirous of taking
         with him a refugee child now in the Chited
         States and to give the child a hone gra-
         tuitously  with himself and his raaily for
         the duration of the war.
               “1 would appreciate it very much if
         you would advise me whether any preliminary
         formalities  must be met vjith before the
         child can be made a resident   of your state.
           “1 wish to repeat that the child is
     now lawfully  in ,tierica,  and my client,    out
     of the kindness of his heart, wants .to give
     him all the necessaries    of life, and have
     the child live with him uutil he Can, be
     sent back to his own pareqts abroad.*
      ,
          The Acts of 1931, 42nd Legislature,       Senate F&11,No.
375, Chapter 194, Fage 323, or,ated the Division        of Child Uel-
fare in the Board of Control and defined,       its rUW2tiORS   as
r0110ws t
                sec. 2.   “It shall be the duty of the
         Board to promote through the Child Y:elfare
         Division    the enforcessnt    of all laws for the
         proteotion, of defective,      illegitimate,     de-
          endent, neglected and delinquent          children
         P * * and to take the initiative          in all mat-
         ters Involving     the interest     of such children
         where adequate provision        therefor   has not
         already been nade.”
           Sections       0 and 7 0r that Act areincorporated   in
Ve~rnon’s Annotated       Penal Code as titicle 606a.    That Article
provides:
                                                                        c

                                                                            73s

‘. yrs.     Tliolet   9. Greenhill,    Page 3
  , .i
    I..’
                 QArt. 606a.  ’
                              Bringing child into state
            for placing out or adcytion without consent
i           of State Board or Control
                      *Sec. 0. It *shall be unlaxfkl ror any
               person, for timself      or as agent or re?resenta-
               tive of another, to bring or send into this
               Sta.te any child below the age of sixteen         (16)
               years for the Qurpose 0r placing him out or
               proouring his adoption without first        having
               obtained tha consent of the State Board or
               Control, which may be lcaas by application
               directly    to the Board of Control,     or through
               the County Child Xelfsre Board.        Said consent
               shall be given on a regular rors to be pra-
               scribed by the Board of Control snd no person
               shall bring any such child into this State
              without such permit and without having filed
              with the Eoard of Control a bond payable to                         _ _.-
               the State, JZI a form to be prescribed        by the
              Attorney Genaral, and apgroved by the Board
               in the penal sum of One Tho;lsand ($l,OOO.OOj
           ..,Dollars,     conditioned   that the: Person bringing
               or sending such child into this State u-i.11
               not send or bring any child \*ihOis incorrigible
            :, or unsound of mind or budy; that he v:ill re-
           .:move any such child why becomes a public
               charge or pay the eqe.lse       of removal of such
           ’ charge, who, in the opi’nion of the Board of
               Control,    beccaes a menc:e to the oozmunity
               prior to this adolMon or becoming of legal
               age; that he will place the child under a
               written contract      approved by the County Child
               Welfare Board and the Board of Control;         and
               that the person with whom the child Is ?l+zed
               shall be responsible      for his proper care and
               training.     Before any child shall be brought
               or sent into the State for the purpose of
               placing him in a foster       home, the person ao
               bringing or sendin: such child shall first
               notify the Eoard of Control of his intention
               and the Board of Control shall ifrzedietely
               notify the County Child :;elfarz      Board, who
                shall make a report to the Board of Control
               on the person whom it is indicated        will have
                oharge of the child,      and shall obtain from
                                                                         .:--.-
                                                                                  739

    us.   Violet   S. Greenhill,    Page 4


          the Board of Control       a Certificate   stating
           that such home is, :ond such person or persons
          fn charge, are in the opinion of the Board of
          Control,    -uitsble   to have charge ?? such        .~.
          ohlld . Suoh notification       shall state the
          name, age and description       of the child,    the
          name and address of the person to whom the
           same is to be placed,      and such other iniorna-
          tion as may be required by the Board of Con-
          trol,   and the mm shKL1 be sworn to by such~
          Qerson.    The 3oard of Control shall require
          the person sending said child into this State,
          or the person who is in charge of the same
          after he has beon brought here, to make a
          report at certain stated times, snd in the
          event such reports are not mde suc,h. Board
          shall be authorized to deport said child
          from this State and the expenses thereof
          shall be recovered under said bond; provided,
          however, tha~t nothing herein shall be deened
          to prohibit     a resident   of this State from
          bringi=    into the State a relative      OF child
          for adoption into his own family.         The 5oard
          of Control and Child Zelfare Eoards shall not
          allo:? minors to come into and be brought into
          this State in violation       of this Act.
                “Sec. 7 If any’person      shall bring into          :
          this  State OS direct,    conspire,   or cause to
          ‘,e brought into or San’:. into this State any
          ehlld in violation    of the foregoing    section,
          he shall be guilty of a misiemearxr and upon
          conviction   therzof 33211 be r’ined in a sum
          not less than Twenty-five      ($25.00) Dollars
          nor more than One Thousand ($l,OOO.CO) Dol-
I         lars,   or by confineaent   in the County Jail
          not exceeding t:%;elve months, or by both such
          rim and imprisonment,       Acts 1931, 42nd Leg.,
          Q. 323, ch. 194.”
                  The language of Article    G06a, supra, is not aabigu-
    OUS. By the passage of this .Ict, the Legislature         sought to
    correct an existing      evil;  caoely,  the importation  of defective,
    illegitimate,     dependent, neglected,     or delincuect children
    Into this State by irresponsible        persons or agencies.    XOre
    than frequently,      these children becme yublic charges and OC-
    cassioned an overcrowded condition        in our State Institutions.
    (See Seotion 14 of the Act).
. .

,Llrs.
     Viol&t S. Oreenhill, Fage 5


            The Legislature   qualified   the application of this
statutory   provision,   however, to those persons or agencies
who bring or send children under sixteen (IS) years of age
into the State for the purpose of “plhctng them outW or
wyrocuring their adoption.”       In the instant case, a person
desires to bring a refugee child into this State and provide
it with all the necessities      of life and have the child live
with him. k bzLs QKYL   ~JUIUX
                             wP.U Q-..&~II.,~ =&Yu& wti%      +Jn-e
 ahild’s  return to his rightful     parents.
           In the described  situation, no bond need be made
 for reason there is neither a “plaoing out* nor the procure-
 ment of an adoption.
            In the event there is a “placing   out’ or the pro-
 curement of an adoption,  the provisions   of Article  606a,
 supra, nust be set and conplied with for there is no evident
 exemption of war refugee ahfldren.     The Act applies to *any
 child below the age of sixteen   (16) * * *.*
           We trust   that the foregoing     answers your inquiry.
                                           Yours very truly
                                    ATTORNEYGEFiEE.LCB TEXkS



                                                  Wm. J. Fan-~Lng
                                                       Ass1&ant




  GX:RS    ARPROVmS= 30, 1S40